DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 08/23/2021 has been entered. Claims 1-7 are cancelled. Claims 8-10 previously introduced. Claims 11-12 are new. This Final Office Action is in response to the claims filed.
Election/Restrictions
Newly submitted claims 11-12 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 8-10 are drawn to a method of assessing a volume-modulated composite sentiment over a plurality of time increments of a time period, classified in G06Q30/0201.
Claims 11-12 are drawn to a classification of items into categories, classified in G06Q30/0204.
	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as, receiving, at a memory of a server, a plurality of content items, each content item being associated with a time value and a sentiment rating value; classifying, using a processor of the server, each of the plurality of content .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-12 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments that the limitations of Claim 8 do not recite any abstract ideas, Examiner respectfully disagrees. The claim limitations, as currently written, still recite abstract ideas. Examiner maintains their rejection of Claim 8 under 35 USC 101. Furthermore, Examiner clearly indicated which limitations applied to which abstract idea groupings and applicant hasn’t provided any evidence that would show that the claim as currently written integrates the abstract idea into a practical application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 8-10, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 8-10 are directed to the abstract idea of assessing indicators of sentiment.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 8, claim 8 recites assigning a half life parameter; obtaining a diminishing rate from the half life parameter; assigning a seasoning period; obtaining a first reported general sentiment score; obtaining a general sentiment 

	Accordingly, the claim recites an abstract idea and dependent claims 9-10 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. Furthermore, there are no additional elements that would integrate the judicial exception into a practical application.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 8 includes various elements that are not directed to the abstract idea under 2A. These elements include the generic elements described in the Applicant’s specification in at least Para 00296-00306. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions.
	Therefore, Claim 8 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments that the cited art does not teach the limitation of “determining that a particular time increment within the plurality of time increments is associated with a relative volume spike in comparison to other time increments within the time period”, Examiner respectfully disagrees. Examiner maintains the argument that the cited art teaches the claims, with added detail recited in para 0113-0114, 0117. Further noting that “relative volume spike” is subjective in wording for it is not properly defined. Under its broadest reasonable interpretation, a relative volume spike can be to any degree.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (US 2010/0262454 A1) in view of Bala et al. (US 2015/0142520 A1).
	Referring to Claim 8, Sommer teaches a method of assessing a volume- modulated composite sentiment over a plurality of time increments of a time period (Sommer: Para 0076, 0116, Fig 11 via step 1106 finds (assessing) a ranking score by forming a cumulative (composite) effect, over time (time period), of the sentiment score and the semantic similarity score (composite sentiment), predicated on sentimentality reflected in the historical (time increments) sentiment, weighted (modulated) by freshness and companion voting volume (volume- modulated), the method comprising:
	assigning a half life parameter (Sommer: Para 0111, Fig 5 via step 508 depicts how a freshness factor and its associated sentiment threshold or minimum sentiment score (parameter) is associated with a publication's actionability, starting high, remaining fixed for a short period, then declining substantially over the latter (assigning) extent (latter half) of its life);
	obtaining a diminishing rate from the half life parameter (Sommer: Para 0111, Fig 5 via actionability declines substantially over the latter extent (latter half) of its life, such that fresh publications are retained and stale historical documents discarded per the sentiment threshold or minimum sentiment score (parameter) in step 508, as actionability diminishes);
	assigning a seasoning period (Sommer: Para 0095, Fig 5 via a monitoring period (seasoning period) begins at the publication date of the document);

	calculating an average per-time-increment volume associated with each time increment across a plurality of time increments within a time period (Sommer: Para 0085, 0105-0106 via aggregate temporal (across a plurality of time increments) behavior of a news item count (volume) index is depicted over selectable windows of time (time period) by displaying a curve representing a computed (calculating) exponential moving average (average per-time-increment));
	determining that a particular time increment within the plurality of time increments is associated with a relative volume spike in comparison to other time increments within the time period (Sommer: Para 0085, 0105-0106 via aggregate temporal behavior of a news item count (volume) index is depicted over selectable windows of time (time period) by displaying a curve representing a computed (calculating) global maximum exponential (spike) moving average; Additionally, sample documents can be semantically compared to the historical documents to identify the most semantically similar document(s) in the document sentiment vector space for the topic. If the most similar document to a sample is an action document, then the sample document will likely exhibit a high degree of sentimentality toward the topic also. Similarly, the sample documents may be inserted document sentiment vector space, via a representative sample document vector for the sample. Its position in the document sentiment vector space will be 
	calculating a maximum volume spike within the time period (Sommer: 0085, 0105-0106, aggregate temporal behavior of a news item count (volume) index is depicted over selectable windows of time (time period) by displaying a curve representing a computed (calculating) global maximum exponential (spike) moving average; Additionally, sample documents can be semantically compared to the historical documents to identify the most semantically similar document(s) in the document sentiment vector space for the topic. If the most similar document to a sample is an action document, then the sample document will likely exhibit a high degree of sentimentality toward the topic also. Similarly, the sample documents may be inserted document sentiment vector space, via a representative sample 

	Bala though, with the teachings of Sommer, teaches of obtaining a first reported general sentiment score (Bala: Para 0117, 0151, 0188, Fig 7 via overall value score is a crowd-based (general) sentiment, collected (obtaining) as the first within a time based series of samples (reported)); The metric for an entity can 
	obtaining a general sentiment score over a plurality of time increments over a time period (Bala: Para 0117, 0151 via each crowd-based (general sentiment score) sentiment is collected (obtaining) as part of a time based (period) series (plurality of increments) of samples; The metric for an entity can increase its value in a period of time, T, by some fixed metric maximum for that period of time, M, if it maintains a constant maximum sentiment value, m, for each sampling period, dt, over the period of time. If the sentiment value, v, varies below this maximum for intervals within the period of time, then the accumulated metric will be lower at the close of the period. In addition, if the sentiment value varies below a set minimum, 1, then the contribution to the metric at that sampling point will be negative. The contribution to the metric for a sampling period k may be computed as: c(k)=1+M*dt/T*(v-1)/(m-1). The metric L(k+1) for sample k+1 may then be computed recursively as L(k+1)=c(k)*L(k). Over time, value can accumulate in a compounded way as it would in a financial asset. A user interface may be provided through which observer feedback may be solicited regarding an entity. The observer may also be able to view a score indicative of the value of the entity. The entity may be a company, corporation, partnership, venture, individual, organization, or business. In one example, the entity may be a publicly traded company. Alternatively, the entity may be a private company. The score may be a numerical value representative of the value of the company. Value may refer to crowd-based sentiment, performance, financial value, or any other index);

	assigning a neutral general sentiment score (Bala: Para 0078, 0151 viaa value is considered neutral when lower crowd-based (general) sentiment values 
	assigning an information decay factor (Bala: Para 0015, 0104 via crowd strength data (information) quality is a numerical value (factor) indicative (assigning) of the freshness decay regarding user feedback, used in calculating an overall (general) sentiment value (score), a number that exponentially decays the shelf life of an observation over time; The overall entity score may be calculated with aid of the programmable processor, further based on feedback from other users regarding the plurality of categories. A trend confidence in the overall entity score may be displayed with the overall entity score on the visual display of the device. The trend confidence may be displayed as a numerical confidence value calculated using a root mean square error technique. A crowd strength data quality may be displayed with the overall entity score on the visual display of the device. The crowd strength data quality may be displayed as a numerical quality value calculated with aid of the programmable processor, based on a start time and a stop time for consideration of feedback from the user and the other users between the start time and the stop time, and a freshness decay calculation of the feedback from the user and the other users used to calculate the overall entity score. The 
	calculating a fade-adjusted general sentiment score at a given time based on (a) a general sentiment score at the given time (Bala: Para 0117, 0151, 0188, Fig 7 via overall value score is a crowd-based (general) sentiment, collected (obtaining) as the first within a time based series of samples (reported)); The metric for an entity can increase its value in a period of time, T, by some fixed metric maximum for that period of time, M, if it maintains a constant maximum sentiment value, m, for each sampling period, dt, over the period of time. If the sentiment value, v, varies below this maximum for intervals within the period of time, then the accumulated metric will be lower at the close of the period. In addition, if the sentiment value varies below a set minimum, 1, then the contribution to the metric at that sampling point will be negative. The contribution to the metric for a sampling period k may be computed as: c(k)=1+M*dt/T*(v-1)/(m-1). The metric L(k+1) for sample k+1 may then be computed recursively as L(k+1)=c(k)*L(k). Over time, value can accumulate in a compounded way as it would in a financial asset. A user interface may be provided through which observer feedback may be 
	obtaining a seed long-term score by combining the plurality of fade-adjusted general sentiment scores present within the seasoning period (Bala: Para 0114- 0117, 0151 via sample observations (obtaining) over the freshness de- compounding period (seasoning period) to determine the average percent change (adjusted) in sentiment value as the decay (fade) rate and combine with an initial (seed) long term sentiment value (score) accumulation metric indicative of the sustainability of the sentiment level observed over extended time periods in crowd- based sentiment index (score); Set this average value as the freshness decay rate. Long Term Sentiment Value Accumulation Metric To reflect the cumulative effects of sentiment over time, a consumer may query a metric indicating the sustainability of 
	calculating a present long-term score by iteratively updating long-term scores associated with a time period between the time associated with the seed long-term score and the time associated with the most current long-term score (Bala: Para 0074, 0114-0117, Fig 1 via the initial (seed) long term sentiment 
	assigning an attenuation factor that is configured to amplify a particular long- term score (Bala: Para 0090-0091, 0114-0117 via a root mean square error, or 
	modulating the calculated present long-term score based on the assigned attenuation factor (Bala: Para 0090-0091, 0114-0117 via the RMSE (attenuation factor) is computed (assigned) between the actual long term sentiment index (score) time series and a trend curve in a desired scale (modulating)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sommer with the teachings of Bala in order to have obtaining a first reported general sentiment score; obtaining a general sentiment score over a plurality of time increments over a time period; identifying, for each general sentiment score, a number of time periods that the general sentiment score remains unchanged; assigning a neutral general sentiment score; assigning an information decay factor; calculating a fade-adjusted general sentiment score at a given time based on (a) a general sentiment score at the given time, (b) a number of time periods that the general sentiment score has remained unchanged, (c) the assigned neutral general sentiment score, and (d) the assigned information decay factor; obtaining a seed long-term score by combining 
	Referring to Claim 9, Sommer/Bala teaches the method of claim 8, wherein the calculated present long-term score is modulated by multiplying the calculated present long-term score by the assigned attenuation factor (Bala: Para 0114-0117 via apply the average (moldulated) freshness decay (assigned attenuation) weighting (multiplying) factor to the long term sentiment value to arrive at (calculated) an updated (present) long term sentiment value for the new sampling period).
	Referring to Claim 10, Sommer/Bala teaches the method of claim 8, wherein the assigned attenuation factor is adjustable (Bala: Para 0114-0117, 0160 via apply the average (moldulated) freshness decay (assigned attenuation) weighting factor, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsytsarau et al. (US 2013/0290232 A1) - Method For Identifying News Events That Cause Shifts In Sentiment 
Carter et al. (US 20150012331 A1) – Computer-Implemented Intelligence Tool
Browning et al. (US 2016/0371709 A1) - DETERMINING INFORMATION INTER-RELATIONSHIPS FROM DISTRIBUTED GROUP DISCUSSIONS
Bufe et al. (US 2017/0132309 A1) - TECHNIQUES FOR INSTANCE-SPECIFIC FEATURE-BASED CROSS-DOCUMENT SENTIMENT AGGREGATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623